Citation Nr: 1516192	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  11-18 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Sandra Booth, Attorney at Law


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1969 to July 1970.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist a claimant in the development of a claim.  A remand is necessary for further development.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159. (2014).   

The record is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal of entitlement to service connection for vertigo.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).   

In July 2014, the Board remanded this issue to obtain a new examination and opinion.  Among other things, the Board specifically requested a new opinion as to whether the Veteran's claimed vertigo was proximately due to or aggravated by a service-connected disability.  

In an October 2014 VA examination, the examiner opined that "by the definition of vertigo as a spinning sensation," the Veteran did not have vertigo.  The examiner did acknowledge lightheadedness and balance problems, however.  No nexus opinion was provided for the Veteran's claim of vertigo because the examiner did not arrive at a diagnosis.  

Subsequently, in another VA examination in November 2014, the examiner opined that the Veteran did not have vertigo, citing the Veteran's medical history.  The examiner concluded that the Veteran's service-connected otitis media and perforated tympanic membrane were preexisting conditions, and the Veteran had never been diagnosed with vertigo.  Because of that, the examiner found that it was not likely that the two conditions were related.  

The Board finds these opinions to be inadequate.  The record reflects that the Veteran has received a diagnosis of vertigo or reported dizziness on numerous occasions.  For instance, in December 1984, the Veteran presented before a private treatment provider complaining of a sudden episode of dizziness.  The attending physician reached an impression of vestibular neuronitis, which he treated with vestibular suppressants.  Subsequently, in a Report of Medical Examination for Disability Evaluation in May 1993, the Veteran listed dizziness as a symptom related to pre-existing ear problems.  Next, The Veteran presented at an ear, nose, and throat clinic in July 2001, complaining of ear symptoms.  The attending physician noted a history of vertigo in his report.  In August 2008, the Veteran was afforded an examination for his claim of vertigo.  In detailing the Veteran's history, the examiner explained that the Veteran "probably had benign positional paroxysmal vertigo" during his history.  A new examination and opinion is necessary to reconcile this history with the opinions of the October and November 2014 examiners.  

In January 2008, the Veteran, through his representative, asserted that he had suffered from dizziness since service.  Particularly, the Veteran alleged he had problems with dizziness since his discharge from service.  However, the condition had worsened considerably in the few years preceding his claim.  Consequently, a remand is also necessary to obtain an opinion that addresses a direct theory of entitlement to service connection.  

Last, a review of the duty-to-assist letters sent by the RO to the Veteran reveals that the Veteran has not received a VCAA notice regarding the information and evidence necessary to satisfy a secondary service connection claim.  Therefore, on remand, the Veteran shall be provided with proper VCAA notice pertinent to a service connection claim for vertigo on direct and secondary theories of entitlement.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the requirements for establishing secondary service connection pursuant to 38 C.F.R. § 3.310, for his claim for service connection vertigo.

2.  Ensure that the Veteran is scheduled for an appropriate VA examination to address the Veteran's claim for service connection for vertigo.  The examination should be conducted by an examiner that has not previously examined the Veteran.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his report as to whether the claims file was reviewed.  Any testing deemed necessary should be accomplished.  The examiner is asked to accomplish the following:

(a) Identify any and all ear or neurological disorders the Veteran has had, including vertigo, benign paroxysmal positional vertigo, vestibular neuronitis, since he first filed his claim in January 2008.  

(b) If the Veteran has a diagnosis of vertigo or a condition related to his symptom of dizziness, since January 2008, provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed condition is related to the military service. In rendering his or her opinion, the examiner is directed that he or she should consider the Veteran's lay statements regarding symptoms of dizziness and/or vertigo in and since service. The examiner is further directed that any absence of treatment for these symptoms does not render them invalid.

(c)  If the Veteran has a diagnosis of vertigo or a condition related to his symptom of dizziness, since January 2008, provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected perforated tympanic membrane and otitis media caused or aggravated (permanently worsened beyond the natural progression) any diagnosed vertigo or diagnosed condition related to his symptom of dizziness.  

In providing the opinions, the examiner is asked to address the history of diagnoses of vertigo, benign paroxysmal positional vertigo, vestibular neuronitis, or other diagnoses listed in the body of this Remand. 

A complete rationale should be given for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. Then readjudicate the issue on appeal. If any benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




